Citation Nr: 9934928	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder as secondary to the service-connected 
pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

Service connection was initially granted for the veteran's 
bilateral pes planus by an April 1946 rating decision.

The veteran's original claim of entitlement to service 
connection for a bilateral knee disorder as secondary to the 
bilateral pes planus was denied by a December 1991 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which denied the issues on appeal.

Initially, the Board notes that in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit struck down the legal test which found that in order 
for newly submitted evidence to be considered material, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  The Federal 
Circuit found that this test imposed a greater burden than 
what was contemplated by the law and regulations on the issue 
of "new and material evidence."  A review of the evidence 
on file shows that the RO has only evaluated the new and 
material evidence claim under the "reasonable possibility" 
standard.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As it has been held that the test for "new and 
material evidence" under VA regulations imposes a lesser 
burden than the "reasonable possibility" standard, the 
Board does not find that the claimant will be prejudiced by 
appellate review on the current record.  See Hodge, supra; 
see also Elkins v. West, 12 Vet. App. 209 (1999).


FINDINGS OF FACT

1.  The medical evidence on file does not show that the 
veteran's bilateral pes planus is manifest by pronounced 
symptomatology, with marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation.

2.  The veteran's original claim of entitlement to service 
connection for a bilateral knee disorder as secondary to the 
service-connected bilateral pes planus was denied by a 
December 1991 rating decision.  The veteran was informed of 
this decision and did not appeal.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for a bilateral knee disorder as secondary 
to the service-connected bilateral pes planus either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the veteran's bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (1999).

2.  The December 1991 rating decision which denied service 
connection for a bilateral knee disorder as secondary to the 
bilateral pes planus is final.  38 U.S.C.A. § 4005(c) (1988) 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999)); 38 C.F.R. 
§ 19.192 (1991) (38 C.F.R. § 20.1103 (1999)).

3.  New and material evidence to reopen the veteran's claim 
for service connection for a bilateral knee disorder as 
secondary to the bilateral pes planus has not been submitted; 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Pes Planus

Background.  The veteran's feet were clinically evaluated as 
normal on his September 1942 induction examination.  However, 
his service medical records show treatment for bilateral pes 
planus in October 1943.  On his November 1945 discharge 
examination, the veteran was noted to have pes planus.  
Following his discharge from service, the veteran was granted 
service connection for bilateral pes planus by an April 1946 
rating decision.

The veteran's current claim for a disability rating in excess 
of 30 percent for his bilateral pes planus was received by 
the RO in February 1997.  At that time the veteran reported 
that his pes planus had worsened.  He also requested, in 
part, that the RO consider functional loss due to pain.

The evidence submitted in support of the veteran's claim 
included a copy of an April 1977 statement from a Dr. Baranco 
that was already on file.  Dr. Baranco noted that he had 
recently operated on the veteran for a complete degeneration 
and loss of joint surface of the left knee.  Further, Dr. 
Baranco noted that the veteran presented fairly severe 
bilateral pes planus deformities with pronation of the 
ankles.  Also, the veteran presented a metatarsalgia 
bilaterally with moderate induration of the metatarsal arch 
area.  Dr. Baranco noted that various appliances had been 
suggested for this problem, but that it was felt that the 
veteran would do much better if he were to refrain from 
standing and walking for long periods of time.

Private medical records are also on file from a Dr. 
Blickenstaff that covered the period from March 1981 to July 
1985.  These records primarily concern treatment for the 
veteran's left knee, and contain no pertinent findings 
regarding his bilateral pes planus.

Also on file are private medical records from a Dr. Samuelson 
which cover the period from February to May 1987.  These 
records primarily concerned the veteran's left knee, and made 
no pertinent findings regarding the veteran's bilateral pes 
planus.  

Various VA medical records were subsequently obtained that 
covered the period from January 1988 to February 1996.  Among 
other things, these records show treatment for bilateral 
carpal tunnel syndrome, hiatal hernia, back pain, neck pain, 
right shoulder pain, and knee pain.  No pertinent findings 
were made regarding the veteran's bilateral pes planus.  

The veteran underwent a VA examination of the feet in June 
1997.  At that time, the examiner noted that the veteran's 
claims folder and medical records had been reviewed.  The 
examiner also noted that the veteran had had bilateral knee 
replacements in May 1997, and that his right had recovered 
quickly from the procedure.  It was noted that the veteran 
arrived in a wheelchair, but that he was able to walk on 
crutches to some degree.  It was also noted that he walked 
outside the day before the examination.  This was the first 
time the veteran had walked outside since his operation.  It 
was noted that the veteran was currently undergoing rehab.  
Regarding his feet, the veteran reported that he first 
noticed pain in the right foot 6 or 7 years earlier.  In 
January 1997, he had some injection of steroid and local 
anesthetic in the right ankle, that, helped the pain for a 
couple of months.  The veteran also reported that if he put 
on slippers, his right foot tended to turn in when the 
slipper was on.  He further stated that he took tramadol for 
pain, but never took medication just for the discomfort in 
his foot.  As compared to the pain in the knee, the veteran 
reported that if the knee was a 10, then the foot was a 3.  
Additionally, he reported that he had occasional swelling of 
the feet, bilaterally, if he was on his feet more.  In the 
last 3 to 4 months, he would occasionally catch in the dorsum 
of the foot at the level of the proximal foot.  His pain now 
seemed to be in the foot, and not the ankle.

On examination, the examiner noted that the veteran's feet 
were warm with good arterial pulsations.  The examiner also 
found that there was no anesthesia of either foot.  Further, 
there were no calluses, no abnormality of the plantar surface 
of the feet, and no scars.  However, the veteran was found to 
be tender over the dorsal lateral aspect of the forefoot, 3 
cm distal to the medial aspect to the lateral malleolus.  
Ankle dorsiflexion was found to be to 20 degrees, 
bilaterally.  Plantar was 25 degrees, bilaterally.  
Similarly, forefoot adduction was to 20 degrees, bilaterally.  
Abduction was to 5 degrees on the right, and to 10 degrees on 
the left.  Moreover, the examiner noted that when the veteran 
was standing, there was a pronation of the right foot but not 
of the left foot.  The examiner found that the metatarsal 
seemed to be in the normal weight bearing line as was the mid 
foot.  On the left, there appeared to be essentially no 
pronation when the veteran was weight bearing, and his left 
foot was found to be entirely asymptomatic.  The examiner 
also found that the veteran had mild mid foot malalignment on 
the right side, and that the forefoot weight bearing line 
seemed to be normal.  Based on the foregoing, the examiner 
diagnosed mild pes planus of the right foot.  

VA X-rays of the veteran's feet were also taken in June 1997.  
These X-rays showed that the veteran had distal arterial 
calcifications which were suggestive of diabetes.  Further, 
the 3rd and 4th metatarsals demonstrated slight cortical 
thickening.  It was stated that this feature was somewhat 
suggestive of stress injury.

In an August 1997 rating decision, the RO denied the 
veteran's claim for a disability rating in excess of 30 
percent for bilateral pes planus.  The RO noted the findings 
of the June 1997 VA examination in support of this decision.  
Among other things, it was noted that the examination 
indicated that the veteran's primary problem had been with 
the left total knee replacement.

The veteran appealed the August 1997 rating decision to the 
Board.  In his February 1998 Notice of Disagreement, the 
veteran noted that Dr. Baranco's April 1977 statement 
reported that he had severe bilateral pes planus deformities 
with pronation of the ankles.  The veteran asserted that his 
feet had become worse since Dr. Baranco issued this 
statement.

A private medical statement dated in May 1998 from a Dr. 
Coughlin was subsequently added to the file.  Dr. Coughlin 
reported that the veteran had pain in both feet, as well as 
poor circulation.  It was also noted that the veteran had 
undergone total knee replacement, once on the right and four 
times on the left.  Dr. Coughlin opined that he thought 
sometimes the orientation of the foot was changed by a total 
knee and that this may be the reason for the foot pain.  
Further, Dr. Coughlin found that the veteran had 
"excellent" range of motion of the ankles, with 
dorsiflexion of 10 degrees, and plant flexion of 30 degrees 
bilaterally.  The veteran was also found to have subtalar 
motion of 20/10 degrees bilaterally.  Additionally, his pulse 
were 2+ bilaterally, "and though decreased gave him adequate 
circulation."  The veteran was also found to have two 
"huge" heel spurs on the plantar aspect, and atrophy of his 
plantar fat pad, both in the heel and in the metatarsal 
region.  Dr. Coughlin noted that the veteran gave a history 
of having orthotics in the past.  However, Dr. Coughlin 
feared that new orthotics at the cost of $300-$400 out of 
pocket expense might not really give the veteran significant 
relief.  It was noted that these orthotics were often quite 
thick and did not fit in shoes very well.  Therefore, Dr. 
Coughlin wanted the veteran to try Visco elastic inserts 
which he felt could make the condition 50 percent better.  
Moreover, Dr. Coughlin stated that the veteran was obviously 
not a candidate for doing a lot of walking.  The disability 
caused by his total knee replacements, combined with his foot 
pain, really limited the veteran's walking ability.

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of a disability rating in 
excess of 30 percent for the veteran's bilateral pes planus.  

In a November 1999 statement, the veteran's representative 
contended that the veteran was entitled to the next higher 
rating of 50 percent for his bilateral pes planus based upon 
Dr. Coughlin's report.  The representative specifically noted 
that Dr. Coughlin opined that new orthotics would probably 
not be efficacious enough to justify their expense to the 
veteran.  Furthermore, the representative noted that Dr. 
Coughlin found the veteran to have "two huge heel spurs on 
the plantar aspect and atrophy of his plantar fat pad."  The 
representative asserted that this satisfied the criteria for 
a 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensable disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his bilateral pes planus has become more 
severe.  Therefore, his claim for an increased evaluation is 
well-grounded.  VA has accorded the veteran an examination in 
relation to this claim, and obtained medical records 
pertaining to the treatment he has received for his pes 
planus.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for a 
disability rating in excess of 30 percent for his bilateral 
pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Specifically, the Board finds that the veteran's bilateral 
pes planus is not manifest by pronounced symptomatology, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation.  

The Board notes that the June 1997 VA examiner found the 
veteran to have pronation of the right foot.  However, the 
examiner specifically stated that the veteran did not have 
pronation of the left foot.  Further, the findings of the 
June 1997 VA examiner do not support the conclusion that the 
veteran had marked pronation of the right foot.  This 
conclusion is supported by the examiner's overall diagnosis 
of "mild" pes planus of the right foot.  The May 1998 
statement from Dr. Coughlin contained no contradictory 
findings regarding pronation.

The evidence does not show extreme tenderness of the plantar 
surfaces of the veteran's feet.  The Board notes that the 
June 1997 VA examiner found the veteran's left foot to be 
entirely asymptomatic.   Further, the examiner found no 
anesthesia of either foot, no calluses, no abnormality of the 
plantar surface of the feet, and no scars.  (Emphasis added).  
The Board acknowledges that the June 1997 VA examiner did 
find that the veteran was tender over the dorsal lateral 
aspect of the forefoot.  Moreover, Dr. Coughlin found that 
the veteran had two "huge" heel spurs on the plantar 
aspect, and atrophy of the plantar fat pad both in the heel 
and metatarsal region.  However, the Board is of the opinion 
that these findings constitute no more than marked deformity.  
This qualifies for no more than the current 30 percent rating 
under Diagnostic Code 5276.  

Finally, the Board finds that the evidence does not support 
the conclusion that the veteran's bilateral pes planus is not 
improved by orthopedic shoes or other appliances.  As noted 
above, the June 1997 VA examiner found the veteran's left 
foot to be entirely asymptomatic, and diagnosed only mild pes 
planus of the right foot.  The Board acknowledges the 
contentions made by the veteran's representative in the 
November 1999 statement.  Nevertheless, the Board finds that 
Dr. Coughlin did not actually find that all types of 
orthopedic shoes or appliances were of no use to the veteran.  
Rather, Dr. Coughlin stated that new orthotics at the cost of 
$300-$400 out of pocket expense might not give the veteran 
significant relief.  In short, Dr. Coughlin opined that the 
relief provided by orthotics was not commensurable with the 
cost.  Moreover, Dr. Coughlin actually prescribed Visco 
elastic inserts for the veteran in the hope that it would 
provide a possible 50 percent improvement. 

For the reasons stated above, the Board concludes that the 
veteran does not meet or nearly approximate the criteria 
necessary for a disability rating in excess of 30 percent 
under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  In making 
this determination, the Board notes that it has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and has determined that they do not permit a 
schedular rating in excess of 30 percent.  These regulations 
are applicable in the instant case because the veteran has 
reported that his bilateral pes planus is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is any 
functional impairment attributable to the bilateral pes 
planus which would warrant a schedular rating in excess of 
the 30 percent evaluation currently in effect.


II.  Bilateral Knee Disorder

Background.  The veteran's original claim of entitlement to 
service connection for a bilateral knee disorder was denied 
by a December 1991 rating decision.  The evidence on file at 
the time of this decision included the following:

(a)  The veteran's service medical records.  On his September 
1942 induction examination, he was noted to have had a 
fractured right patella "N/S" in 1932.  The service medical 
records show that the veteran was treated in May and June 
1943 for acute cellulitis, suppurative, anterior aspect, 
right leg, lower third, moderately severe, result of pressure 
of shoes and leggings while on hike with company.  On his 
November 1945 discharge examination, the veteran was found to 
have no musculoskeletal defects.  However, he was found to 
have a scar, pigmentation left leg "N/S."  It was also 
noted that he had experienced swelling and discoloration of 
the right leg above the ankle, for which he was operated in 
August 1943.  This condition was noted to be "N/S" since 
August 1944.  

(b)  An April 1960 VA medical examination report.  At this 
examination, the veteran complained of a dull ache in the 
muscles of his legs when he was on his feet for any length of 
time.  He also reported cramp-like pains in the muscles of 
his feet after retiring following a hard day's work in his 
store.  Diagnosis from this examination was pes planus, 
symptomatic.  No pertinent findings were made regarding the 
veteran's knees.

(c)  A July 1971 statement from the veteran in which he 
reported, in part, that he had been experiencing swelling in 
his lower legs for several years.  The veteran reported that 
his legs and knees ached so badly that he could hardly get up 
and down, especially in the evenings when he came home from 
work.  He also reported that he had had surgery on his left 
knee caused from a calcium growth two years earlier.

(d)  VA medical records that covered a period from March to 
November 1971.  These records primarily concerned treatment 
for the veteran's bilateral pes planus.  However, it was 
noted in March 1971 that the veteran underwent surgery on his 
left knee in 1969.

(e)  A January 1972 VA medical examination report, which 
diagnosed pes cavus, and bilateral varicose veins.  At this 
examination, the veteran reported that his job at a filling 
station required him to be on his feet a great deal on 
concrete.  He complained that he developed aching in his feet 
that extended up to his knees and swelling of the ankles in 
late afternoon.  On examination, the veteran was found to 
have, in part, a 9 cm transverse scar over the left patellar 
tendon.  The right knee showed an increase of the localized 
prominence of the tibial tubercule.  It was opined that these 
defects were most likely associated with the veteran's 
occupation involving kneeling on concrete floor.  

(f)  A February 1977 VA medical examination report.  This 
examiner noted that the veteran was diagnosed with pes cavus 
in 1972, but opined that pes planus was the correct 
diagnosis.  At this examination, the veteran reported that 
his job as a filling station operator required him to 
constantly be on concrete, and by nightfall there was aching 
in the feet that extended up through the calves about to the 
knees.  It was also noted that since the last rating 
examination, the veteran had had a medial meniscectomy on the 
left.  On physical examination, the veteran was found to have 
satisfactory range of motion of the feet and the ankles and 
of the knees.  It was also noted that the veteran had a 7 cm 
transverse surgical scar on the left and below the patella.  
There was also a 10-11 cm curved scar on the medial side of 
the patella, consistent with the meniscectomy.  Furthermore, 
it was stated that the appearance of the legs viewed as a 
unit is that the veteran was bow-legged with the left leg but 
not the right.  This examination report contains no competent 
medical opinion that the veteran's knee problems were related 
to service, to include his service-connected bilateral pes 
planus.  

(g)  A private medical statement from Dr. Baranco, dated in 
April 1977.  As stated above, Dr. Baranco noted that he had 
recently operated on the veteran for a complete degeneration 
and loss of joint surface of the left knee.  Further, Dr. 
Baranco noted that the veteran presented fairly severe 
bilateral pes planus deformities with pronation of the 
ankles.  Also, the veteran presented a metatarsalgia 
bilaterally with moderate induration of the metatarsal arch 
area.  Dr. Baranco noted that various appliances had been 
suggested for this problem, but that it was felt that the 
veteran would do much better if he were to refrain from 
standing and walking for long periods of time.  However, Dr. 
Baranco did not opine that the veteran's pes planus caused 
the knee disorder.

(h)  A September 1991 statement from the veteran's then 
accredited representative, which asserted that the condition 
of the veteran's feet had forced him to walk with extreme 
difficulty, which had caused damage to his knees.

(i)  VA medical records which covered the period from October 
1990 to August 1991.  Among other things, these records show 
treatment for hiatal hernia and degenerative joint disease.  
Records from February 1991 note that the veteran was seen for 
evaluation of his left leg brace.  It was noted that the 
veteran had undergone total knee arthroplasty to the left 
knee times three, as well as patellar replacement times one.  
These records contain no competent medical opinion which 
relates the veteran's knee problems to his period of active 
duty, to include his service-connected bilateral pes planus.

(j)  An October 1991 statement from a VA physician.  This 
physician noted that the veteran had moderately advanced and 
painful arthritis in his knees.  Also, the physician noted 
that the veteran was service-connected for his feet, and that 
one of the questions was whether there was a possible 
connection between the disorders in the veteran's feet and 
the pain in his knees.  The physician stated that many 
factors play into the eventual development of arthritis in 
the knees of the type the veteran had.  One of these factors 
was certainly old trauma.  However, any bio-mechanical 
stress, arranging from obesity, excessive use over the years, 
or the foot condition the veteran had could definitely 
contribute to the arthritis in the knees.  The physician 
stated that he would be supportive of considering a 
relationship of the foot disorder, which he (the physician) 
understood was flat feet, to the knee arthritis.  Moreover, 
the physician stated that although it would certainly be one 
of multiple factors, certainly the bio-mechanical stress 
induced by the flat feet played at least some role.

In the December 1991 rating decision, the RO denied service 
connection for bilateral knee disorders as secondary to the 
service-connected bilateral pes planus.  The RO summarized 
the medical records on file, and found that there was no 
actual objective evidence to indicate any relationship 
between the veteran's knee disorders and his flat feet.  With 
respect to the October 1991 statement from the VA physician, 
the RO stated that although this opinion indicated a possible 
relationship, that it was insufficient in and of itself to 
establish service connection for a bilateral knee disorder.  

The veteran was subsequently informed of the RO's decision by 
correspondence dated in January "1991."  Among other 
things, this correspondence noted that a VA Form 1-4107 was 
enclosed that explained the veteran's procedural and appeal 
rights.  Thereafter, no communication was received from the 
veteran regarding his bilateral knee disorder until February 
1997.  At that time the veteran indicated that he wanted the 
RO to consider service connection for his bilateral knee 
disorder, among other things, as secondary to his bilateral 
pes planus.

In support of his request to reopen, the veteran submitted a 
duplicate copy of the April 1977 statement from Dr. Baranco.

As noted above, private medical records are also on file from 
a Dr. Blickenstaff that covered the period from March 1981 to 
July 1985.  These records primarily concerned treatment for 
left knee problems.  However, these records contain no 
competent medical opinion which relates the veteran's knee 
problems to his period of active duty, to include his 
service-connected bilateral pes planus.

Also on file are private medical records from a Dr. Samuelson 
which cover the period from February to May 1987.  These 
records show that the veteran underwent a total left knee 
arthroplasty in February 1987.  Additionally, these records 
noted that the veteran had a long history of left knee 
difficulties, including a total knee arthroplasty in 1968, 
revise in 1972, and patellar revision in 1983.  However, 
these records contain no competent medical opinion which 
relates the veteran's knee problems to his period of active 
duty, to include his service-connected bilateral pes planus.

Various VA medical records were also obtained that covered 
the period from January 1988 to February 1996.  Among other 
things, these records show treatment for bilateral carpal 
tunnel syndrome, hiatal hernia, back pain, neck pain, right 
shoulder pain, and knee pain.  However, these records contain 
no competent medical opinion which relates the veteran's knee 
problems to his period of active duty, to include his 
service-connected bilateral pes planus.

As mentioned above, it was noted at the June 1997 VA medical 
examination that the veteran had had bilateral knee 
replacements in May 1997, and that his right knee had 
recovered quickly from the procedure.  It was also noted that 
the veteran arrived at the examination in a wheelchair, but 
that he was able to walk on crutches to some degree.  
Furthermore, it noted that he walked outside the day before 
the examination, and that this was the first time the veteran 
had walked outside since his operation.  It was noted that 
the veteran was currently undergoing rehab.  The examiner 
made no medical findings regarding the veteran's knees.

In an August 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder as secondary to the service-connected 
pes planus.

The veteran appealed the August 1997 rating decision to the 
Board.  In his February 1998 Notice of Disagreement, the 
veteran contended that the April 1977 statement from Dr. 
Baranco indicated that there was a relationship between the 
bilateral knee disorder and the service-connected bilateral 
pes planus.  

As stated above, a private medical statement dated in May 
1998 from a Dr. Coughlin was subsequently added to the file.  
Dr. Coughlin reported that the veteran had pain in both feet, 
as well as poor circulation.  It was also noted that the 
veteran had undergone total knee replacement, once on the 
right and four times on the left.  Dr. Coughlin opined that 
he thought sometimes the orientation of the foot was changed 
by a total knee replacement and that this may be the reason 
for the foot pain. Moreover, Dr. Coughlin stated that the 
veteran was obviously not a candidate for doing a lot of 
walking.  The disability caused by his total knee 
replacements, combined with his foot pain, limited the 
veteran's walking ability.  Dr. Coughlin made no other 
pertinent findings regarding the veteran's knees.

In a June 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the finding that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for a bilateral knee disorder as 
secondary to bilateral pes planus.  The RO noted Dr. 
Coughlin's statement indicated that the veteran experienced 
additional pain in the feet secondary to altered orientation 
secondary to total knee replacements.  However, the RO found 
that there was no objective evidence of the reverse; i.e., 
that the service-connected foot disorder directly resulted in 
the degenerative knee problems.

In August 1998, it was requested that VA obtain a medical 
opinion concerning the likelihood that the veteran's knee 
problems were as likely as not caused by, or aggravated by, 
his pes planus.

In a November 1999 statement, the veteran's representative 
asserted that the RO improperly relied upon Dr. Coughlin's 
opinion in denying service connection for the veteran's 
bilateral knee disorder as secondary to bilateral pes planus.  
Specifically, it was noted that Dr. Coughlin opined that he 
thought "sometimes that the orientation of the foot is 
changed by total knee ..."  The representative contended that 
this statement was equivocal and inconclusive and did not 
rise to the standard of evidence required for an objective 
rating decision.  In support of this contention, the 
representative asserted that it was held in Bloom v. West, 12 
Vet. App. 185, 187 (1999), that an opinion without sufficient 
rational was too speculative to provide the degree of 
certainty required.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder as secondary to the bilateral pes 
planus.

The April 1977 statement from Dr. Baranco was on file at the 
time of the last prior denial.  Therefore, it is not "new."  
Similarly, at the time of the last prior denial the veteran 
contended that his bilateral knee disorder was secondary to 
his service-connected pes planus.  Thus, these contentions 
are not "new" either.

The additional VA medical records, as well as the private 
medical records obtained or submitted as part of the 
veteran's request to reopen, are "new" to the extent they 
were not on file at the time of the last prior denial.  
However, the Board finds that these records are essentially 
cumulative or redundant as there was competent medical 
evidence on file at the time of the December 1991 rating 
decision which showed the veteran had bilateral knee 
problems.  Furthermore, the Board finds that these medical 
records go to the current severity of the veteran's bilateral 
knee disorder, and not to the circumstances surround the 
actual "origin" of the disability.  See Hodge at 1363.

The Board acknowledges the representative's contentions 
regarding the May 1998 statement from Dr. Coughlin as 
outlined in the November 1999 statement.  However, the Board 
finds that the RO did not actually rely upon Dr. Coughlin's 
statement in denying service connection.  Rather, the RO 
noted Dr. Coughlin's findings, and determined that it did not 
constitute new and material evidence because it did not 
support the veteran's contentions that his bilateral knee 
disorder was caused by the pes planus.  The Board concurs 
with the finding that Dr. Coughlin's statement does not 
constitute new and material evidence.

For the reasons stated above, the Board finds that the 
additional evidence submitted to reopen the veteran's claim 
of service connection for a bilateral knee disorder as 
secondary to the service-connected bilateral pes planus 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, new and material evidence to reopen the claim 
has not been submitted.  38 C.F.R. § 3.156(a).  

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development such as obtaining a medical opinion.  
See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).





ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
knee disorder as secondary to the bilateral pes planus, the 
claim is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

